Citation Nr: 9905131	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-17 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lupus erythematous 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for lupus erythematous secondary to exposure to Agent Orange.  


FINDING OF FACT

There is no competent medical evidence which establishes that 
the veteran has lupus erythematous which is related to 
service or to Agent Orange exposure.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for lupus 
erythematous.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a "claim 
must be accompanied by evidence."  Id. at 611 (emphasis in 
original).  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to lupus erythematous.  They do show that 
he was treated in 1968 for rashes on his groin and the inside 
of his thighs.  The skin was evaluated as normal on the 
discharge examination in January 1969.

During a Department of Veterans Affairs (VA) Agent Orange 
examination in March 1983, the veteran related that when he 
was exposed to Agent Orange in Vietnam, he noticed a bad 
taste in his mouth associated with anorexia.  No other 
symptoms were noted.  His main complaint which he attributed 
to Agent Orange was chronic headaches, which reportedly began 
in 1969 and had continued to the present time.  He noted a 
fine tremor of the arms and legs as being associated with the 
headaches.  He also noted associated nausea but no emesis.  
The veteran also indicated that he had some blurring of 
vision during these episodes.  His other main complaint was a 
congested chest, which he claimed had been present since 
1969.

VA outpatient treatment records show that the veteran was 
seen in March 1984 and complained of a red plaque on his 
right cheek of three months duration.  He had a similar, but 
smaller, lesion on his left cheek.  The lesions were mildly 
tender when traumatized.  There was no appreciable 
exacerbation with sun exposure.  The assessment was disco 
lupus erythematous versus lymphocytic infiltrate of Jessner.  
A biopsy was recommended and the microscopic diagnoses were 
superficial and deep lymphocytic perivascular dermatitis.  It 
was commented that the findings were most consistent with 
early discoid lupus erythematous.  When he was seen in April 
1984, the assessment was lymphocytic infiltrate versus 
discoid lupus erythematous.  It was indicated that the 
veteran had a history of arthralgias which was suggestive of 
possible lupus erythematous. 

In a July 1985 letter to the Chief, Laboratory Service of a 
VA hospital, the Department of Environmental & Drug-Induced 
Pathology of the Armed Forces Institute of Pathology 
indicated that its diagnosis was dermatitis , lymphocytic, 
perivascular.  It was noted that included in the microscopic 
differentiated diagnoses were lupus erythematous, 
polymorphous light eruption and the lymphocytic infiltrate of 
Jessner.  It was further indicated that the case would be 
included in the Agent Orange Registry at the Institute.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6) (1997).  A herbicide 
agent is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  The regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft-tissue sarcoma, multiple myeloma, and respiratory 
cancers.  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993); see also Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (explaining that holding in Combee 
is for application in claims involving agent orange 
exposure).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam  (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, namely 
lupus erythematous. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As an initial matter, it should be noted that the Board has 
the obligation to review the veteran's claims under all 
applicable laws and regulations.  As such, the Board will 
first analyze whether the veteran's claims for service 
connection for lupus erythematous is well grounded on a 
direct basis, without consideration of his allegation of 
Agent Orange exposure.  A review of the record demonstrates 
that lupus erythematous was initially shown following a 
biopsy in 1984.  It is significant to note that the plaques 
noted on the veteran's cheeks at that time had been present 
for only three months.  However, the veteran has not 
furnished any evidence which would demonstrate that the lupus 
erythematous was present in service, or was otherwise related 
to service.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, his lay assertions to the 
effect that he has lupus erythematous which is related to 
service are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.

The Board will now analyze whether service connection is 
warranted for lupus erythematous based on Agent Orange 
exposure.  First, it should be noted that his service 
personnel records indicate he had active duty in Vietnam.  
Consequently, it is presumed that he was exposed to Agent 
Orange or other herbicide agents while there.  However, lupus 
erythematous is not among the conditions listed in 38 C.F.R. 
§ 3.309(e), which are recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, including Agent Orange. As such, the veteran may 
not prevail under the provisions of 38 C.F.R. § 3.309(e).  
The veteran points out that the Armed Forces Institute of 
Pathology apparently put his case on the Agent Orange 
Registry.  That fact, however, is not dispositive of the 
claim, and does not alter the fact that lupus erythematous is 
not listed under 38 C.F.R. § 3.309(e).  See generally Brock, 
10 Vet. App. at 161-62 (citations omitted).  Applying the law 
of Combee to the case, the Board notes that there is no 
medical evidence on file directly linking the veteran's Agent 
Orange exposure and his lupus erythematous.


ORDER

Service connection for lupus erythematous secondary to 
exposure to herbicides is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

